Case 2:18-cv-11148-JMV-JBC Document 84 Filed 09/03/20 Page 1 of 1 PagelD: 1139

McMANIMON » SCOTLAND - BAUMANN 75 Livingston Avenue, Roseland, NJ 07068 (973) 622-1800

Writer’s Direct Dial: 973-622-5378
whorthgrave@msbnj.com

September 3, 2020

VIA Electronic Filing

Hon. James B. Clark, III

United States Magistrate Judge
United States District Court
District of New Jersey

50 Walnut Street

MLK Building and US Courthouse
Newark, NJ 07101

Re: One Journal Square Partners Urban Renewal Company, LLC, et al. v.
Jersey City Redevelopment Agency, et al.
Case No.: 2:18-ev-11148

Dear Magistrate Clark:

This firm represents the Jersey City Redevelopment Agency in connection with the
above-referenced litigation. On behalf of all parties, we respectfully request that Your Honor
extend the deadlines in the May 20, 2020 Pretrial Scheduling Order (the “Order”), as extended
by the Court’s August 7, 2020 order, by an additional thirty (30) days. Since our last
correspondence, dated August 6, 2020, the parties have continued meaningful settlement
discussions and expect to soon exchange draft settlement documents. The parties once again
request this additional time to try to resolve this matter without having to incur a substantial
expense in responding to discovery. The parties respectfully submit that this potential settlement
represents good cause for such extension, particularly given the expense that would otherwise be
incurred by public entities.

Thank you for your consideration of this request.

Respectfully submitted,

 
   
 

William W.
WWN:gmm
cc: Victor A. Afanador, Esq. (via e-filing)

John A. Azzarello, Esq. (via e-filing)
Joseph B, Fiorenzo, Esq. (via e-filing)

McManimon, Scotland & Baumann, LLC
Newark » Roseland « Trenton + New York
